On the 15th day of November, 1909, judgment was rendered against appellant and he was sentenced to pay a fine *Page 710 
of fifty dollars for attempting to cure a disease without first procuring a license therefor. Appellant did not perfect his appeal by filing a transcript of the record in this court until the 14th day of November, 1910, which was long after the time provided by law for perfecting the appeal in said case had expired. This court therefore did not acquire jurisdiction of the cause and the appeal is dismissed.